Per Curiam.
The plaintiff sustained an injury by stepping into a hole about three and one-half inches in depth and about four feet four inches wide or long near the corner of South Fifth avenue and Bleecker street.
It was caused by one of the blocks used for the sidewalk being in a sunken condition rendering that part of the walk uneven and. unsafe.
The evidence'tended to prove the fact that it had been in this condition for eight or ten days before the accident, and the witness giving this testimony had stumbled into it *551during that time. This was probably a sufficient period to permit the jury to infer that the city authorities, by the use of reasonable diligence, had, or should have, obtained information of the existence of this depression or cavity in the walk, and to charge them with carelessness in not restoring the walk to a passable and safe condition.
The accident occurred in the night-time when this defect in the walk was not readily observable. The plaintiff was moving along on a moderate walk, and from these facts the jury, if the case had been submitted to them, could very well have found that she herself was not chargeable with negligence.
It was a case for their consideration, and judgment should be set aside and a new trial ordered, with costs to abide the event.